DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

 	Group IA,  Claims 1-8, drawn to  a route search server interlocked with an unmanned aerial vehicle and a user terminal,  searching for a route from a takeoff to the destination based on a plurality of factors included in the fuselage information and the environment information of the unmanned aerial vehicle/Combination.
 	Group IB, Claims 13-16 drawn to a  route search server for searching route of an unmanned aerial vehicle, searching for an optimal route from the takeoff to the 16DOCKET NO.: BPP2017-0346US destination on the basis of multiple factors derived from fuselage information of the unmanned aerial vehicle and environment information;  wherein: the environment information includes topography altitude information and geo-fence information/Subcombination.

Group IIB, Claims 17-19, drawn to a  method for searching the optimal route by the route search server system between an unmanned aerial vehicle and a user terminal, searching for an optimal route from the takeoff to the destination on the basis of multiple factors derived from fuselage information of the unmanned aerial vehicle and environment information; and characterized by including topography altitude information and geo-fence 17DOCKET NO.: BPP2017-0346US information for the environment information/Subcombination.
 	Group IIIA, Claim 20 is, drawn to an  a route search unit for an unmanned aerial vehicle including a route search server and a user terminal; searching an optimal route from a takeoff to a destination on the basis of location information of the destination, fuselage information of the unmanned aerial vehicle, and environment information; receives flight information and video taken by the unmanned aerial vehicle; and reproduces 3-dimensional augmented reality guidance along the optimal route searched over the real-time flight video received; and the user terminal is characterized by receiving the 3-dimensional augmented reality overlay from the route search server and controlling flight of the unmanned aerial vehicle through the 3-dimensional augmented reality overlay. 



4.	Applicant is required , in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is  finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claim subsequently added. An argument that a claim is allowable the that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance  of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  If  Claims are added after the election, applicant must indicate which are readable upon elected species. See MPEP § 809.02(a).  
5.	Applicant is advised  that the reply to this requirement to be completed must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
 	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.